Dismissed and Memorandum Opinion filed August 8, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00399-CV

      TROY MARSAW, INDIVIDUALLY AND D/B/A COMPLETE
     MANAGEMENT SERVICES; AND COMPLETE MANAGEMENT
                 SERVICES, INC., Appellants
                                        V.

                ALMEDA SERVICE CENTER, INC., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1110227

                         MEMORANDUM OPINION

      This appeal is from a judgment signed March 6, 2019. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On July 8, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM


Panel consists of Justices Christopher, Spain, and Poissant




                                         2